In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-21-00272-CR


                       IN RE JUSTIN HAROLD SZALLA, RELATOR

                                 ORIGINAL PROCEEDING

                                     November 3, 2021
                              MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Relator Justin Harold Szalla, proceeding pro se, seeks a writ of mandamus to

compel the District Clerk of Hansford County to transmit his application for a writ of

habeas corpus to the Court of Criminal Appeals pursuant to article 11.07 of the Code of

Criminal Procedure. We dismiss this proceeding for want of jurisdiction.


       We have authority to issue writs of mandamus against a judge of a district or county

court in our district and all writs necessary to enforce our jurisdiction. TEX. GOV’T CODE

ANN. § 22.221(a), (b). Thus, for a district clerk to fall within our jurisdictional reach it must

be established that the issuance of a writ of mandamus is necessary to enforce our

jurisdiction. In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.—San Antonio 1998,
orig. proceeding) (per curiam). Relator does not have an appeal pending in this Court

nor has he demonstrated that the exercise of our mandamus authority against the

Hansford County District Clerk is necessary to enforce our jurisdiction. Consequently, we

have no authority to issue the requested writ of mandamus.


      Relator’s petition is, therefore, dismissed for want of jurisdiction.


                                                         Per Curiam


Do not publish.




                                             2